Citation Nr: 1040342	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a left hip disability, 
diagnosed as osteoarthritis.  

4.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for a bilateral leg 
disability, claimed as osteoarthritis. 

6.  Entitlement to service connection for a disability of the 
right foot and ankle, to included degenerative joint disease, 
hammertoes, and claw toes.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1963 
to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied service connection for the 
disabilities indicated above.  

The August 2007 rating decision specifically denied service 
connection for degenerative joint disease of the right foot with 
hammer toes and claw toes.  In his January 2008 Notice of 
Disagreement (NOD), the Veteran revised his claim.  He indicated 
that he was claiming service connection for a right ankle 
disorder.  In July 2008 the RO denied service connection service 
connection for degenerative joint disease of the right ankle.  
The Board has recharacterized the issue on appeal claim to more 
accurately reflect the Veteran's actual claim.  

In August 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

The issue involving service connection for a right ankle and foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In August 2010, the Veteran asserted a claim for service 
connection for scars of the face.  This issue has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal on the 
issues of entitlement to service connection for a right eye 
disability, hepatitis, and a left hip disability.  

2.  Service treatment records reveal any treatment for complaints 
of low back pain during service; on service treatment records 
identifies a possible disc injury.  

3.  The Veteran has a current medical diagnosis of degenerative 
disc disease and degenerative joint disease of the lumbar spine.  

4.  The Veteran reports a continuity of symptomatology of low 
back pain dating from service to the present.  

5.  Service treatment records reveal that the Veteran was treated 
for a rash on his right leg in June 1967; they do not reveal any 
other complaints or treatment of leg disorders during service.  

6.  Separation examination of the Veteran revealed normal lower 
extremities.  

7.  There is no current diagnosis of any bilateral leg disability 
which is attributable to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for a right eye disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for service 
connection for hepatitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal for service 
connection for a left hip disability, diagnosed as 
osteoarthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010). 

4.  The criteria for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine have 
been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for degenerative 
bilateral leg disability, claimed as osteoarthritis, have not 
been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  At the August 
2010 hearing before the Board, the Veteran submitted a written 
request to withdraw the appeal for the issues of entitlement 
service connection for a right eye disability, hepatitis, and a 
left hip disability.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with respect to 
these three issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to these issues 
and dismissal is warranted.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
to the Veteran dated November 2006, which complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence.  This 
letter also complied with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

With respect to the veteran's claim for service connection, for a 
bilateral leg disability, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  In this 
regard, the Veteran has not been provided a VA examination in 
order to determine whether his claimed leg disability is related 
to his military service.  Nevertheless, none is required.  Such 
development is to be considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, (2) 
establishes that the veteran had an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period, and (3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  No VA examination is required.  There is simply 
no evidence of any leg symptoms during service, and no credible 
evidence that any current leg disability may be related to 
service.  Additionally, there is no outstanding evidence to be 
obtained, either by VA or the Veteran, with respect to the claim 
for service connection for a bilateral leg disability.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

VA has obtained service treatment records, VA treatment records, 
and the private medical treatment records indicated by the 
Veteran.  He has been afforded VA examination with respect to his 
claim for service connection for a back disability.  VA has also 
assisted the appellant in obtaining evidence, and afforded him 
the opportunity to present hearing testimony, written statements, 
and evidence.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision at this time.

III.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b). T he nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active 
military service if it becomes manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar Spine

The Veteran claims entitlement to service connection for a low 
back disability.  A January 1964 service treatment records 
indicates that the Veteran was seen for complaints of back pain 
and an assessment of "sprain" was made.  Service treatment 
records reveal that the Veteran was in an automobile accident in 
September 1966.  In October 1966 he was seen for complaints of 
low back pain following a lifting injury.  He reported pain with 
bending and straightening up.  An impression of "possible 
slipped disc" was mad and he was prescribed medication.  Service 
treatment records subsequent to this are silent for complaints 
of, or treatment for back pain.  Clinical evaluation of his spine 
was normal on separation examination in August 1973.

A March 2000 VA radiology report reveals that x-ray examination 
of the Veteran's lumbar spine was conducted.  The Veteran was 
identified as having degenerative disc disease at L5-S1 and 
osteophytes, arthritis, at L-3-L5.  

In March 2007, a VA examination of the Veteran was conducted.  
The diagnosis was degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The examining physician 
indicated that an opinion as to the etiology of the Veteran's 
current lumbar spine disability could not be made without resort 
to speculation.  The examiner noted the Veteran's in-service back 
injuries and treatment for back pain, but also noted that the 
Veteran reported some back injury subsequent to service and that 
there was no medical evidence of treatment for back pain from 
1966 until 2000.

At the August 2010 hearing before the undersigned, the Veteran 
testified that he had continuing symptoms of low back pain dating 
from service to the present.  

The evidence supports a grant of service connection.  The Veteran 
is presently diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbar spine.  Service 
treatment records show treatment for complaints of low back pain 
during service.  One service treatment record specifically 
indicates that a disc injury was suspected, although radiology 
testing was not conducted.  The Veteran reports a continuity of 
symptomatology of his symptoms of low back pain dating from 
service to the present.  The evidence shows that disc injury was 
suspected during service.  The Veteran has a current diagnosis of 
degenerative disc disease.  The Veteran reports that the same 
symptoms of low back pain have been present since service.  He is 
competent to report symptoms of low back pain, and to report that 
the nature of the pain currently diagnosed as resulting from 
degenerative disc disease is consistent with the pain experienced 
during service which was at that time also suspected of being 
disc related.  Lay evidence can be competent and sufficient to 
establish the symptoms of back pain and a continuity of 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); 38 C.F.R. § 3.303(b).  Accordingly, service connection for 
degenerative disc disease and degenerative and joint disease of 
the lumbar spine is warranted.

B.  Bilateral Legs

The Veteran makes a vague claim for service connection for a leg 
disability.  In a December 2006 statement he referred to the 
post-service surgery on his right foot which he the indicated 
resulted in "I have been since walking on my left leg more, 
which is causing my left hip to begin to hurt.  I also have 
osteoporosis arthritis in my lower back.  I have problems with my 
shoulder also, I can't lift anything over my head.  With all 
these problems its [sic] causing my legs to start giving out."  

At the August 2010 hearing the Veteran testified that he 
generally had arthritis in his legs which he alleged he had been 
told was related to his back disability.  

The Veteran service treatment records reveal do not reveal any 
complaints of, or treatment for any injury or orthopedic disorder 
of the legs.  A June 1967 service treatment records reveals that 
he did have a rash on his right leg which was diagnosed as 
follicular dermatitis from an abrasion.  This was treated with 
topical medication and healed.  No abnormalities of the Veteran's 
lower extremities or skin were noted on the August 1973 
separation examination.  

VA treatment records dated from 2000 to present generally related 
to complaints of right foot and ankle pain.  A December 2000 
orthopedic outpatient visit note indicates an assessment of 
degenerative joint disease of the right midfoot and ankle.  A 
September 2002 orthopedic note reveals that the Veteran had 
complaints of a burning sensation in his left knee with bending 
and sitting.  The diagnosis was chondromalacia patella.  A 
December 2006 outpatient treatment record indicated generally 
that the Veteran was being seen for follow-up for degenerative 
joint disease and gout, and that he was generally reporting back 
and leg pain with some leg cramps at night.  

The preponderance of the evidence is against the claim for 
service connection for a bilateral leg disability.  The Veteran 
has made vague claims of leg pain and his legs giving way.  
Review of the medical evidence of record does not reveal any 
confirmed diagnosis of a bilateral leg disability which is 
related to service.  Moreover, the assertion of arthritis of the 
legs is general and vague.  To the extent that there is evidence 
of a hip disability, including arthritis, this claim has been 
withdrawn by the Veteran.  There is a single post-service 
treatment record showing a diagnosis of chondromalacia patella of 
the left knee which is related to his post-service employment as 
a truck driver.  He has never claimed service connection for a 
knee disability.  To the extent that the Veteran has right ankle 
pain and evidence of degenerative joint disease, this issue is 
the subject of the Board's remand below.  Finally, to the extent 
that the Veteran may have complaints of radicular leg pain, this 
would be part of his service-connected degenerative disc disease 
of the lumbar spine.  Simply put there is no medical evidence of 
a current bilateral leg disability which is related to military 
service.  Accordingly, the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
bilateral leg disability; there is no doubt to be resolved; and 
an earlier effective date is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal for entitlement to service connection for a right eye 
disability is dismissed.

The appeal for entitlement to service connection for hepatitis is 
dismissed.

The appeal for entitlement to service connection for a left hip 
disability, diagnosed as osteoarthritis, is dismissed.    

Service connection for degenerative disc disease and degenerative 
and joint disease of the lumbar spine is granted.  

Service connection for service connection for a bilateral leg 
disability, claimed as osteoarthritis is denied.


REMAND

The Veteran claims service connection for a right foot and ankle 
disability.  These issues were adjudicated separately, the claim 
with respect to the right foot was adjudicate in the August 2007 
RO rating decision which was timely appealed.  The claim with 
respect to the ankle was adjudicated in a July 2008 rating 
decision.  The Veteran's testimony at the August 2010 hearing 
focused primarily on his right ankle symptoms.  Review of the 
record reveals that the Veteran belief to be that the claims 
related to his right foot and ankle to be essentially the same 
claim, and that this issue on the whole is properly on appeal.  
The Board has rephrased the issue accordingly.  

Some additional development is necessary.  When the medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the physician who 
conducted the July 2008 VA joints 
examination of the right ankle for review.  
If that physician is unavailable, then 
have a physician of the appropriate 
specialty review the file.  The physician 
should review the file with attention to 
the July 1969 service treatment records 
showing injury to the Veteran's right 
ankle area and indicate:

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current right foot disorder, 
including post-surgical hammer toes, 
claw toes and arthritis is the result 
of active service or this right ankle 
injury during service. 

The report must include a complete rationale 
for all opinions expressed.  The entire 
claims folder and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the examination.

2.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
reports do not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Following the above, readjudicate the 
Veteran's claim of entitlement to service 
connection for a disability of the right 
foot and ankle, to included degenerative 
joint disease, hammertoes, and claw toes.  
If either benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


